 

 

RESEARCH AGREEMENT

NO. 10028857

AMENDMENT NO. ONE

 

BY AND BETWEEN

BIORESTORATIVE THERAPIES, INC.

AND

THE UNIVERSITY OF UTAH

 

This Research Agreement Amendment Number One (“Amendment”) is entered into and
effective as of May 9, 2014 by and between BioRestorative Therapies, Inc., a
Nevada corporation (Tax ID #91-1835664), having its principal place of business
at 555 Heritage Drive, Jupiter, FL 33458 (“Sponsor”), and the University of
Utah, a body politic and corporate of the state of Utah (“University”).

 

RECITALS

 

Whereas, Sponsor and University entered into a Research Agreement No. 10028857
(“Agreement”) dated June 15, 2012. The principal investigator for the University
is Amit Patel, of the School of Medicine.

 

Whereas all the terms and conditions agreed upon in the Agreement shall remain
in full force and effect, and enforceable in accordance with its terms, with the
exception of the amendments provided herein.

 

AGREEMENT

NOW, THEREFORE, the parties amend the Agreement as follows:

 

 

1.      Section 1. Scope of Work. The parties agree that Appendix A (Scope of
Work) to the Agreement is hereby amended to delete therefrom the last two
paragrpahs thereof (Pre-Clinical Animal Models and IND Filing with the FDA for a
Phase I Clinical Trial).

 

2.      Section 3.1 Compensation. This setion of the Agreement is hereby amended
and added to with the following:

 

The parties acknowledge Compensation due the University from the Sponsor under
this Agreement for Research performed through December 14, 2013, in the amount
of Three Hundred and Twenty Three Thousand, Three Hundred and Thirty Six U.S.
Dollars ($323,336.00) is past due (2013 Past Due Compensation). Sponsor agrees
to immediately pay in full this amount.

 

 

 

 



 

Compensation due under the Agreement in the amount of Two Hundred and Eight
Thousand, Three Hundred and Thirty-Five U.S. Dollars ($208,335.00) will not be
paid to University by Sponsor. This amount covers payments that were to be paid
by Sponsor on January 15, 2014, February 15, 2014, March 15, 2014, April 15,
2014 and May 15, 2014. This amount will not be paid as the Research was placed
on hold by University during this period.

 

In addition, commencing May 15, 2014, and continuing monthly until this
Agreement is completed or otherwise terminated in accordance with its terms, the
amount of Compensation that is to be paid to the University each month will be
reduced from the original monthly payment of Forty One Thousand, Six Hundred and
Sixty Seven U.S. Dollars ($41,667.00) to a monthly payment of Twenty Thousand
U.S. Dollars ($20,000.00).

 

Section 3.2 Payment. This section of the Agreement is hereby amended and added
to with the following:

 

Sponsor will pay the full past due amount of $323,336.00, on the date that this
amendment is signed by both parties, without an additional invoice.

 

Commencing June 15, 2014 (for Research services from May 15, 2014 through June
14, 2014), Sponsor will make a monthly payment in the amount of $20,000.00; this
amount will be due on the 15th day of each month without additional invoicing.

 

The amount of non-payment and the monthly payment amounts will be paid by wire
transfer to the following University account:

 

Account Name: University of Utah General Depository Account No. 051-0808017 Bank
Name: Wells Fargo Bank, NA   Wire Room Headquarters   420 Montgomery Street  
San Francisco, CA 94104 ABA Routing No.: 121000248

 

 

3.Section 7.1 Publication. This section is amended and added to with the
following:

 

(d) In addition University acknowledges and agrees that, in connection with any
and all publications and grant applications that cover any research results that
University creates under this Agreement (including in any recognitions indicated
therein), it will designate (a) Sponsor as a corporate contributor and (b) each
employee and/or consultant of Sponsor who worked on or contributed to the
research, including, without limitation, the person designated pursuant to
Section 4.1 of the Agreement, as being a Sponsor employee or consultant, as the
case may be.

 

4.Section 10 Patents and Inventions. This section is amended and added to with
the following:

 

10.3 (a) Concurrently herewith, (a) each of Dr. Amit Patel and Dr. David Bull is
delivering to Sponsor an executed Assignment with respect to Application No.
61/632,122 filed in the U.S. Patent and Trademark Office on January 18, 2012 in
the form of Exhibit A annexed hereto and (b) Dr. Patel is delivering to Sponsor
an executed Assignment with respect to Application No. 61/632,516 filed in the
U.S. Patent and Trademark Office on January 25, 2012 in the form of Exhibit B
annexed hereto.

 

 

 

 

 



(b) University agrees that, with respect to any and all other Assigned IP, it
shall cause its faculty members and/or employees who are listed inventors
thereof to execute and deliver to Sponsor, within thirty (30) days of a request
therefor from Sponsor, an assignment of all their right, title and interest in
and to the Assigned IP.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives effective as of the day and year first
written above.

 

BIORESTORTIVE THERAPIES, INC.   UNIVERSITY OF UTAH “Sponsor”   “University”    
        By:                  By:                (Signature)   (Signature)  

 

Name:

Title:

Mark Weinreb

Chief Executive Officer

 

 

Name:

Title:

Todd Nilsen

Associate Director,

Sponsored Projects

 



 

Date:     Date:    

 



 

 

 [page1.jpg]

 



 

 

 [page2.jpg]



 

 

 [page3.jpg]



 

 

 [page4.jpg]



 

 

 [page5.jpg]



 

 

 [page6.jpg]



 

 

 [page7.jpg]





 

